Exhibit 10.1

 

SECOND ACKNOWLEDGEMENT AND AMENDMENT AGREEMENT

 

This Second Acknowledgement and Amendment Agreement (the “Acknowledgement”) is
dated December 23, 2008, and is entered into by and between Martin J. Joyce (the
“Employee”), and BioSphere Medical, Inc., a Delaware corporation (the
“Company”).

 

WHEREAS, the Employee and the Company have entered into a certain letter
agreement dated June 14, 2005, as modified by an Acknowledgement and Amendment
Agreement dated October 10, 2007, regarding the Employee’s employment with the
Company (the “Letter Agreement”); and

 

WHEREAS, the parties desire to modify the provisions of the Letter Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the undersigned hereby agree as follows:

 


1.                                      THE LETTER AGREEMENT IS HEREBY AMENDED
AS FOLLOWS:


 


(A)                                  SECTION 4.1 IS HEREBY DELETED IN ITS
ENTIRETY AND REPLACED WITH THE FOLLOWING NEW SECTION 4.1:


 

“4.1                           In the event your at-will employment is
terminated by the Company without Cause (as defined below) in anticipation of,
or within twelve months after, a Change in Control (as defined below), the
Company shall continue to pay to you your salary as in effect on the date of
termination and the amount of the annual bonus paid to you for the fiscal year
immediately preceding the date of termination (payable in annualized monthly
installments) and shall, provided you elect to receive group medical insurance
pursuant to the federal “COBRA” law,  29 U.S.C. § 1161 et seq., provide to you
(so long as you are entitled to COBRA coverage) reimbursement for the share of
the premium for group medical and dental that is paid by the Company for active
and similarly-situated employees who receive the same type of coverage for a
period of 12 months, provided, however, that the Company’s obligation to make
the aforesaid payments or provide the aforesaid benefits shall immediately
terminate in the event that you violate the provisions of Section 5 or Section 6
during such 12 month period.  The payment to you of the amounts payable under
this Section 4.1 shall be contingent upon your execution and non-revocation of a
release in a form reasonably acceptable to the Company within 30 days of the
date of termination and (ii) shall constitute your sole remedy in the event of a
termination of your employment in the circumstances set forth in this
Section 4.1.

 

The payments and benefits shall commence 60 days following the date of
termination, provided that the release has been properly executed and not
revoked as of such date, or, if the release has been executed and any applicable
revocation period has

 

1

--------------------------------------------------------------------------------


 

expired prior to the 60th day following the date of termination, then the
payments and benefits may commence prior to the 60th day but no sooner than the
30th day following the date of termination.  Notwithstanding the foregoing, if
the 60th day following the date of termination occurs in the calendar year
following the termination, then the payments shall commence no earlier than
January 1 of such subsequent calendar year.

 

Payments to the Employee under this Section 4.1 shall be bifurcated into two
portions, consisting of a portion that does not constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and a portion that does constitute
nonqualified deferred compensation.  Payments hereunder shall first be made from
the portion that does not consist of nonqualified deferred compensation until it
is exhausted and then shall be made from the portion that does constitute
nonqualified deferred compensation.  Notwithstanding the foregoing, because the
Employee is a “specified employee” as defined in Section 409A (a)(3)(B)(i) of
the Code, the commencement of the delivery of any such payments that constitute
nonqualified deferred compensation will be delayed to the date that is 6 months
and one day after the Employee’s termination of employment (the “Earliest
Payment Date”) unless payable upon the Employee’s death.  Any payments that are
delayed pursuant to the preceding sentence shall be paid on the Earliest Payment
Date.  The determination of whether, and the extent to which, any of the
payments to be made to the Employee hereunder are nonqualified deferred
compensation shall be made after the application of all applicable exclusions
under Treasury Reg. § 1.409A-1(b)(9).  Any payments that are intended to qualify
for the exclusion for separation pay due to involuntary separation from service
set forth in Reg. § 1.409A-1(b)(9)(iii) must be paid no later than the last day
of the second taxable year of the Employee following the taxable year of the
Employee in which the Employee’s termination of employment occurs.”

 


(B)                                 SECTION 15 IS HEREBY DELETED IN ITS ENTIRETY
AND REPLACED WITH THE FOLLOWING NEW SECTION 15:


 

“15.                           Section 409A.

 

Notwithstanding anything else to the contrary in this agreement, to the extent
that any of the payments that may be made hereunder constitute “nonqualified
deferred compensation”, within the meaning of Section 409A and the Employee is a
“specified employee” upon his separation (as defined under Section 409A), the
timing of any such payment following the separation date shall be modified if,
absent such modification, such payment would otherwise be subject to penalty
under Section 409A.  In any event, the Company makes no representation or
warranty and shall have no liability to the Employee or to any other person if
any provisions of this agreement are determined to constitute “nonqualified
deferred compensation” subject to Section 409A but do not satisfy the
requirements of that section.

 

It is intended that each installment of the severance payments and benefits
provided hereunder shall be treated as a separate “payment” for purposes of
Section 409A.  Neither the Company nor the Employee shall have the right to
accelerate or defer the delivery of

 

2

--------------------------------------------------------------------------------


 

any such payments or benefits except to the extent specifically permitted or
required by Section 409A.”

 


2.                                       THE PARTIES ACKNOWLEDGE AND AGREE THAT
ALL OTHER PROVISIONS OF THE LETTER AGREEMENT SHALL REMAIN IN FULL FORCE AND
EFFECT.


 


3.                                       THIS ACKNOWLEDGEMENT SHALL BE GOVERNED
BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE
COMMONWEALTH OF MASSACHUSETTS WITHOUT REGARD TO ITS PRINCIPLES OF CONFLICTS OF
LAW.


 


4.                                       THIS ACKNOWLEDGEMENT MAY BE EXECUTED IN
ANY NUMBER OF COUNTERPARTS, AND EACH SUCH COUNTERPART SHALL BE DEEMED TO BE AN
ORIGINAL INSTRUMENT, BUT ALL SUCH COUNTERPARTS TOGETHER SHALL CONSTITUTE BUT ONE
AGREEMENT.


 

[Remainder of Page Intentionally Left Blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Second Acknowledgement and
Amendment Agreement as of the date first above written.

 

 

 

BIOSPHERE MEDICAL, INC.

 

 

 

 

 

By:

      /s/ Richard J. Faleschini

 

Richard J. Faleschini

 

President and Chief Executive Officer

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

/s/ Martin J. Joyce

 

Martin J. Joyce

 

Executive Vice President of Finance and

 

Administration and Chief Financial Officer

 

4

--------------------------------------------------------------------------------